Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims from pending
Application No. 17/486,761
Claims from U.S.
Patent No 11,140,571
1. A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first information on a first cell allowed for a first logical channel associated with a packet duplication configured for a radio bearer, second information on a first subcarrier spacing (SCS) allowed for the first logical channel, third information on a second cell allowed for a second logical channel associated with the packet duplication, and fourth information on a second SCS allowed for the second logical channel; 

receiving, from the base station, a first medium access control (MAC) control element (CE) indicating an activation of the packet duplication; 

transmitting, to the base station, a first uplink data of the first logical channel, wherein the first uplink data is transmitted on the first cell based on the first information by using the first SCS based on the second information; and 

transmitting, to the base station, a second uplink data of the second logical channel, wherein the second uplink data is transmitted on the second cell based on the third information by using the second SCS based on the fourth information, 

wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first MAC CE.

1. A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel; 

receiving, from the base station, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer; 

transmitting, to the base station, a first uplink data of the first logical channel, the first uplink data being transmitted on the first cell based on the second information; and 

transmitting, to the base station, a second uplink data of the second logical channel, the second uplink data being transmitted on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

2. The method of claim 1, further comprising: receiving, from the base station, a first subcarrier spacing allowed for the first logical channel and a second subcarrier spacing allowed for the second logical channel, and 

wherein the first uplink data of the first logical channel is transmitted based on the first subcarrier spacing, and 

wherein the second uplink data of the second logical channel is transmitted based on the second subcarrier spacing.

4. The method of claim 1, wherein the first logical channel and the second logical channel are associated with one MAC entity, and the first cell and the second cell are different cells.

1. A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel; 

receiving, from the base station, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer; 

transmitting, to the base station, a first uplink data of the first logical channel, the first uplink data being transmitted on the first cell based on the second information; and 

transmitting, to the base station, a second uplink data of the second logical channel, the second uplink data being transmitted on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

5. A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, first information on a first cell allowed for a first logical channel associated with a packet duplication configured for a radio bearer, second information on a first subcarrier spacing (SCS) allowed for the first logical channel, third information on a second cell allowed for a second logical channel associated with the packet duplication, and fourth information on a second SCS allowed for the second logical channel; 

transmitting, to the terminal, a first medium access control (MAC) control element, CE, indicating an activation of the packet duplication; 

receiving, from the terminal, a first uplink data of the first logical channel, wherein the first uplink data is received on the first cell based on the first information by using the first SCS based on the second information; and 

receiving, from the terminal, a second uplink data of the second logical channel, wherein the second uplink data is received on the second cell based on the third information by using the second SCS based on the fourth information, 

wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first MAC CE.

4. A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel; 

transmitting, to the terminal, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer; 

receiving, from the terminal, a first uplink data of the first logical channel, the first uplink data being received on the first cell based on the second information; and 

receiving, from the terminal, a second uplink data of the second logical channel, the second uplink data being received on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

5. The method of claim 4, further comprising: 

transmitting, to the terminal, a first subcarrier spacing allowed for the first logical channel and a second subcarrier spacing allowed for the second logical channel, 

wherein the first uplink data of the first logical channel is received based on the first subcarrier spacing, 

wherein the second uplink data of the second logical channel is received based on the second subcarrier spacing.

8. The method of claim 5, wherein the first logical channel and the second logical channel are associated with one MAC entity, and the first cell and the second cell are different cells.

4. A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel; 

transmitting, to the terminal, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer; 

receiving, from the terminal, a first uplink data of the first logical channel, the first uplink data being received on the first cell based on the second information; and 

receiving, from the terminal, a second uplink data of the second logical channel, the second uplink data being received on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

9. A terminal in a wireless communication system, the terminal comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller coupled with the transceiver and configured to: 

receive, from a base station, first information on a first cell allowed for a first logical channel associated with a packet duplication configured for a radio bearer, second information on a first subcarrier spacing (SCS) allowed for the first logical channel, third information on a second cell allowed for a second logical channel associated with the packet duplication, and fourth information on a second SCS allowed for the second logical channel, 

receive, from the base station, a first medium access control (MAC) control element, CE, indicating an activation of the packet duplication, 

transmit, to the base station, a first uplink data of the first logical channel, wherein the first uplink data is transmitted on the first cell based on the first information by using the first SCS based on the second information, and 

transmit, to the base station, a second uplink data of the second logical channel, wherein the second uplink data is transmitted on the second cell based on the third information by using the second SCS based on the fourth information, 

wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first MAC CE.

7. A terminal in a wireless communication system, the terminal comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller configured to: 

receive, from a base station, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel, 

receive, from the base station, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer, 

transmit, to the base station, a first uplink data of the first logical channel, the first uplink data being transmitted on the first cell based on the second information, and 

transmit, to the base station, a second uplink data of the second logical channel, the second uplink data being transmitted on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

8. The terminal of claim 7, wherein the controller is further configured to: 

receive, from the base station, a first subcarrier spacing allowed for the first logical channel and a second subcarrier spacing allowed for the second logical channel, and 

wherein the first uplink data of the first logical channel is transmitted based on the first subcarrier spacing, and 

wherein the second uplink data of the second logical channel is transmitted based on the second subcarrier spacing.

12. The terminal of claim 9, wherein the first logical channel and the second logical channel are associated with one MAC entity, and the first cell and the second cell are different cells.

7. A terminal in a wireless communication system, the terminal comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller configured to: 

receive, from a base station, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel, 

receive, from the base station, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer, 

transmit, to the base station, a first uplink data of the first logical channel, the first uplink data being transmitted on the first cell based on the second information, and 

transmit, to the base station, a second uplink data of the second logical channel, the second uplink data being transmitted on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

13. A base station in a wireless communication system, the base station comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller coupled with the transceiver and configured to: 

transmit, to a terminal, first information on a first cell allowed for a first logical channel associated with a packet duplication configured for a radio bearer, second information on a first subcarrier spacing (SCS) allowed for the first logical channel, third information on a second cell allowed for a second logical channel associated with the packet duplication, and fourth information on a second SCS allowed for the second logical channel, 

transmit, to the terminal, a first medium access control (MAC) control element (CE) indicating an activation of the packet duplication, 

receive, from the terminal, a first uplink data of the first logical channel, wherein the first uplink data is received on the first cell based on the first information by using the first SCS based on the second information, and 

receive, from the terminal, a second uplink data of the second logical channel, wherein the second uplink data is received on the second cell based on the third information by using the second SCS based on the fourth information, 

wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first MAC CE.

10. A base station in a wireless communication system, the base station comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller configured to: 

transmit, to a terminal, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel, 

transmit, to the terminal, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer, 

receive, from the terminal, a first uplink data of the first logical channel, the first uplink data being received on the first cell based on the second information, and 

receive, from the terminal, a second uplink data of the second logical channel, the second uplink data being received on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.

11. The base station of claim 10, wherein the controller is further configured to: 

transmit, to the terminal, a first subcarrier spacing allowed for the first logical channel and a second subcarrier spacing allowed for the second logical channel, 

wherein the first uplink data of the first logical channel is received based on the first subcarrier spacing, 

wherein the second uplink data of the second logical channel is received based on the second subcarrier spacing.

16. The base station of claim 13, wherein the first logical channel and the second logical channel are associated with one MAC entity, and the first cell and the second cell are different cells.

10. A base station in a wireless communication system, the base station comprising: 

a transceiver configured to transmit and receive a signal; and 

a controller configured to: 

transmit, to a terminal, first information configuring a packet duplication for a radio bearer, second information on a first cell allowed for a first logical channel, and third information on a second cell allowed for a second logical channel, 

transmit, to the terminal, a medium access control (MAC) control element (CE) associated with an activation/deactivation of the packet duplication, wherein the MAC CE includes a bitmap indicating an activation/deactivation status of packet duplication for at least one radio bearer including the radio bearer, 

receive, from the terminal, a first uplink data of the first logical channel, the first uplink data being received on the first cell based on the second information, and 

receive, from the terminal, a second uplink data of the second logical channel, the second uplink data being received on the second cell based on the third information, 

wherein the second uplink data is a duplicate of the first uplink data and is duplicated from the first uplink data based on the first information, in case that the packet duplication for the radio bearer is activated based on the MAC CE, 

wherein the first logical channel and the second logical channel are associated with one MAC entity, and 

wherein the first cell and the second cell are different cells.



Claims 1, 4-5, 8-9, 12-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8 and 10-11 of U.S. Patent No. 11,140,571. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 4-5, 8-9, 12-13 and 16 of the pending Appl. No. 17/486,761 and the subject matter of claims 1-2, 4-5, 7-8 and 10-11 U.S. Patent No. 11,140,571 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/27/2021 in which claims 1-16 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/496,940 filed on 09/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Allowable Subject Matter
Claims 2-3, 6-7, 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-16 will be allowed after a Terminal Disclaimer is filed for the Double Patenting Rejection presented above.

The following is a statement of reasons for the indication of allowable subject matter:
Kim et al. (US 2016/0286412) (provided in the IDS) (used as a translation of PCT/KR2014/010243, published on 05/07/2015), hereinafter “Kim”, Du et al. (US 2020/0037151), hereinafter “Du” and Sharma et al. (US 2019/0098606), hereinafter “Sharma” are the closest prior arts found after examiner’s thorough search.

Regarding independent claim 1, the closes prior art of Kim discloses a method performed by a UE in a mobile communication system (Kim, Fig. 15, [0178]-[0179]). The UE receives a control message from a MeNB, where the control message includes multi-LCH-rb configuration information about a radio bearer in which multi-LCH is configured. The information includes bearer identifier, pdcp-config and uplink mode with pdcp and duplication configuration information (Kim, [0048], Fig. 15, [0180], Table 4). The information transmitted in the control message includes the MCG-LCH for the bearer, where MCG-LCH is a logical channel that is configured with respect to serving cells of the MCG, and through the MCG-LCH, data for the bearer, is transmitted/received with the MCG serving cell (Kim, [0048], [0053], Fig. 15, [0180], Table 4). The information transmitted in the control message includes the SCG-LCH for the bearer, where SCG-LCH is a logical channel that is configured with respect to serving cells of the SCG, and through the SCG-LCH, data for the bearer, is transmitted/received with the SCG serving cell. The UE transmits the uplink data to the MCG based on the MCG-LCH configuration received in the control message, the MCG corresponds to the MCG-LCH (Kim, Fig. 5, Fig. 6, [0053], [0058], Fig. 10, Fig. 15, [0180], Table 4, [0185], Fig. 18). The UE transmits the duplicated uplink data to the SCG based on the SCG-LCH configuration received in the control message, the SCG corresponds to the SCG-LCH. As shown in Figs. 5, 10 and 18, the MeNB communicates with the SeNB to receive the data from the UE. The uplink data transmitted to the SCG is a duplicate of the uplink data transmitted on the MCG, where the uplink data is duplicated based on the control message received, which includes duplication configuration information (uplink-mode), and the SCG-LCH for the bearer. The MCG is different from the SCG.

Regarding independent claim 1, the closest prior art of Du discloses that a signaling comprises a MAC control element, which includes a bitmap of bits configured to control whether the PDCP PDU duplication should be turned on or off for the bearer (Du, [0037], Fig. 5b, [0188]).

Regarding independent claim 1, the closest prior art of Sharma discloses a MAC entity performs multiplexing of logical channels (Sharma, [0035]).

However, regarding independent claim 1, Kim, Du and Sharma either alone or in combination fail to teach or suggest the underlined claimed features of “A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, first information on a first cell allowed for a first logical channel associated with a packet duplication configured for a radio bearer, second information on a first subcarrier spacing (SCS) allowed for the first logical channel, third information on a second cell allowed for a second logical channel associated with the packet duplication, and fourth information on a second SCS allowed for the second logical channel; 
receiving, from the base station, a first medium access control (MAC) control element (CE) indicating an activation of the packet duplication; 
transmitting, to the base station, a first uplink data of the first logical channel, wherein the first uplink data is transmitted on the first cell based on the first information by using the first SCS based on the second information; and 
transmitting, to the base station, a second uplink data of the second logical channel, wherein the second uplink data is transmitted on the second cell based on the third information by using the second SCS based on the fourth information, 
wherein the second uplink data is a duplicate of the first uplink data and the second uplink data is duplicated from the first uplink data based on the first MAC CE” when taking in context of claim 1 as a whole. The same rationale applies to independent claims 5, 9 and 13, disclosing similar distinguished features as claim 1. Therefore, allowable over the prior art of record, when interpreted in accordance with the present specification description.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473